Cook, J.,
delivered, the opinion of the court.
Omitting all nonessentials, this record shows that on June 9, 1917, the appellant railroad company issued its bill of lading and delivered it to the appellee, R. S. Norman. By the terms of this bill of lading the appellee contracted to carry a certain carload of green tomatoes to Effingham, Ill. The record shows that the carload of tomatoes were carried safely to Effingham. In other words, the contract made by the Yazoo & Mississippi Yalley Railroad 'Company was faithfully performed. Other bills of lading were issued by other railroad companies to the ap-pellee at its request, and with these bills of lading we have no concern for the manifest reason that the appellant had nothing to do with same.
The briefs in this case have taken a wide range, and in our opinion, while they are interesting, much has been said about cases not made by the record. It goes without saying that the statutes of the United States and the interpretation of same by the courts of the United- States are controlling. The simple and only question presented by the record is, Did the appellant comply with its contract. There is no conflict in the evidence upon that point. The appellant did carry the shipment to the destination named in the contract, and did deliver the same to connecting carriers selected by the appellee. The appellant was responsible for the shipment from Utica, Miss., to Effingham, Ill., and no further. The appellee made contract? with, other carriers to deliver the shipment to points further east in the state of Pennsylvania, and the damage claimed in this action occurred while the tomatoes were in the possession of agencies selected by him.
The defendant below was entitled to a peremptory instruction directing the jury to find for the defendant.

Reversed cmd dismissed.